I concur in the result reached by the majority. I think that the cause for forfeiture prescribed by Chapter 179, Laws of 1939, is not necessarily "misconduct or malfeasance in office," and, therefore, that every protection of law and custom of the rights and reputation of a public officer should be afforded. While there is authority apparently to the contrary, I feel that the power to deprive an officer of his office for cause, means for proven cause, and that proven cause presupposes cause established *Page 290 
by hearing at which the officer is given opportunity to present facts to disprove the charges. Although here the relator is not accused of a criminal act, I feel that common fairness, in accordance with our traditional American system of justice, requires opportunity for a public officer to protect his good name and reputation. Chapter 179, if held valid, would deprive relator, and other public officers, of such opportunity.
This is not to say that the right to public office transcends the right of the public to an honest administration of that office, or that the right is such a property right as may not be forfeited for cause as the Constitution provides or the legislature has determined or may determine. If such cause exists here, laws in existence at the time of the passage of Chapter 179 are adequate to effect the result attempted, and to protect the public interest, as well as those of the relator.